Citation Nr: 1522871	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-46 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for right upper extremity carpal tunnel syndrome.

5. Entitlement to service connection for left upper extremity carpal tunnel syndrome.

6. Entitlement to service connection for hemiplegia non-dominant side.

7. Entitlement to service connection for polyneuropathy (also claimed as nerve damage).

8. Entitlement to service connection for cerebrovascular disease.

9. Whether new and material evidence has been submitted to reopen the claim for service connection for a heart murmur (also claimed as heart condition).

10. Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1970 to December 1971 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss.  

The Board notes that by February 2013 rating decision, the RO, in pertinent part, denied service connection for headaches, sleep apnea, right upper extremity carpal tunnel syndrome, left upper extremity carpal tunnel syndrome, hemiplegia non-dominant side, polyneuropathy (also claimed as nerve damage), and cerebrovascular disease, and also found that new and material evidence had not been submitted to reopen the claims for service connection for a heart murmur (also claimed as heart condition) and for hypertension.  In March 2013, the Veteran filed a timely notice of disagreement with the February 2013 rating decision.  Although he expressed his disagreement with the denials in the February 2013 RO rating decision, it appears that an SOC has yet to be issued.  Thus, those issues must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of entitlement to service connection for headaches, sleep apnea, right upper extremity carpal tunnel syndrome, left upper extremity carpal tunnel syndrome, hemiplegia non-dominant side, polyneuropathy (also claimed as nerve damage), and cerebrovascular disease, and the issues of whether new and material evidence has not been submitted to reopen the claims for service connection for a heart murmur (also claimed as heart condition) and for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes

CONCLUSION OF LAW

 Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  The burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April and May 2009 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs), it appears that there may be STRs missing for the Veteran.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Additionally, in this case, in-service noise exposure has essentially been conceded and it is the lack of a post-service current disability that is missing.
  
The Board also notes that VA examinations were obtained in August 2008, August 2009, and July 2010.  These VA examinations included a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been associated with the claims folder, and that neither he nor his representative have identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The Veteran contends he should be entitled to service connection for his current bilateral hearing loss, based on his reported exposure to excessive noise during active service from helicopters, aircraft engines, and jet engine tests.  His DD Form 214 showed that his occupations were equivalent to an aircraft mechanic during his first period of active service, and an aviation machinist's mate during his second period of active service.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record reflects that the Veteran's exposure to excessive noise/acoustic trauma in service has essentially been conceded.  In that regard, by September 2010 rating decision, the RO granted service connection for tinnitus, essentially based on the Veteran's exposure to excessive noise in service and the supporting VA medical opinion provided in July 2010.  In the September 2009 rating decision, however, the RO denied service connection for bilateral hearing loss, based on the VA audiological evaluations (in August 2008 and August 2009) which did not show hearing loss disability pursuant to 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 

The record reflects that despite the Veteran's contentions there has been no competent medical evidence showing that he has current hearing loss disability, in either the right or left ear, as prescribed by VA standards.  38 C.F.R. § 3.385.  The reported pure tone thresholds and Maryland CNC Test findings, made on the VA examinations in August 2008, August 2009, and July 2010 do not meet the requirements of 38 C.F.R. § 3.385.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra. 

Full consideration has been given to the Veteran's assertions, as well as the statements from his wife and co-workers, regarding his bilateral hearing loss related to service as well as his belief that his hearing had worsened since the 2009 VA examination.  He has provided no competent medical evidence to support these assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the presence of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, supra.  Although the Board readily acknowledges that Veteran is competent to report diminished auditory acuity, there is no indication that the Veteran is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As noted above, the Veteran expressed disagreement with the February 2013 rating decision.  As an SOC has yet to be issued, the issues of entitlement to service connection for headaches, sleep apnea, right upper extremity carpal tunnel syndrome, left upper extremity carpal tunnel syndrome, hemiplegia non-dominant side, polyneuropathy (also claimed as nerve damage), and cerebrovascular disease, and the issues of whether new and material evidence has not been submitted to reopen the claims for service connection for a heart murmur (also claimed as heart condition) and for hypertension, must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided an SOC on the issues of entitlement to service connection for headaches, sleep apnea, right upper extremity carpal tunnel syndrome, left upper extremity carpal tunnel syndrome, hemiplegia non-dominant side, polyneuropathy (also claimed as nerve damage), and cerebrovascular disease, and the issues of whether new and material evidence has not been submitted to reopen the claims for service connection for a heart murmur (also claimed as heart condition) and for hypertension.  If, and only if, a substantive appeal is filed, the issues which are listed or noted in the substantive appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


